DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 March 2022 has been entered.
 
Allowable Subject Matter
2.	Claims 31-33, 36-37, 39, 41-42, 44, and 47-55 (renumbered as claims 1-18) are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

Claims 31-33, 36-37, 39, 41-42, 44, and 47-55 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 9-14) filed on 18 January 2022.    
In addition to Applicant’s remarks filed on 18 January 2022, neither Tenny nor Thomas, either alone or in combination, anticipates or renders obvious the uniquely distinct features of “wherein determining whether to establish the neighbor relation with the node associated with the first cell identifier comprises determining to establish neighbor relations with the further node if the report is not received within a predetermined time after sending the request.” as recited in claim 31, and the uniquely distinct features of “wherein conditionally acquiring the second cell identifier for the serving cell comprises: based on determining that the cell is a serving cell, conditionally acquiring the second cell identifier for the serving cell based on a determination whether the second cell identifier is stored at the UE; and based on determining that the second cell identifier is not stored at the UE, acquiring the second cell identifier via system information broadcast by the serving cell;” as recited in claim 42, over any of the prior art of record, alone or in combination.  Claims .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645